DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on April 15, 2021, were received. Claims 1-12 have been amended. None of the Claims have been cancelled or withdrawn from consideration. Claim 13 has been added as new. Therefore, Claims 1-13 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 26, 2021.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1, 2, 4-8 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Tamirisa et al. (US 9,911,984 B2), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-8 of the Remarks dated April 15, 2021.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 3, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Tamirisa et al. (US 9,911,984 B2), as applied to Claims 1, 2, 4-8 and 12, and in further view of Vallee et al. (US 5,755,985), has been overcome based on the 

6.	The rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Tamirisa et al. (US 9,911,984 B2), as applied to Claims 1, 2, 4-8 and 12, has been overcome based on the amendments to the Claims and the arguments presented in the Remarks dated April 15, 2021.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamirisa et al. (US 9,911,984 B2) in view of Vallee et al. (US 5,755,985).
With regard to Claim 1, Tamirisa et al. disclose a semi-solid electrolyte for a lithium metal battery, the semi-solid electrolyte comprising a composite that includes a glycol ether, a polymerization product of a cross-linkable polymer, referred to as a polymeric complexing agent, and a lithium salt (column 2, line 42 through column 3, line 12; See Claim 1).  Tamirisa et al. do not specifically disclose wherein the electrolyte is a solid electrolyte and wherein the composite is formed by polymerizing the crosslikable polymer after combining the crosslinkable polymer with the glycol ether and the lithium salt.
Vallee et al. disclose a polymer electrolyte film, the film being considered a solid material which would be a solid electrolyte, manufactured by dissolving a lithium salt in polyoxyethylene glycol diacrylate (See Example 1) and a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol dimethacrylate (See Example 2). Before the effective filing date of the invention would have been obvious to one of ordinary skill in the art to use a solid electrolyte in place of the semi-solid electrolyte of the lithium metal battery of Tamirisa et al., because Vallee et al. teach that the solid electrolyte (film) provides high resistance to penetration (Examples 1 and 2) and enables crosslinking efficiency and produces a highly crosslinked network providing an increased mechanical cohesion to the film of electrolyte while preserving its good properties of adhesion toward the electrodes (column 2, lines 8-15).
The recitation, “the composite is formed by polymerizing the crosslikable polymer after combining the crosslinkable polymer with the glycol ether and the lithium salt”, is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
With regard to Claim 2, Tamirisa et al. disclose wherein the glycol ether is at least one selected from the group consisting of triethylene glycol dimethyl ether and/or tetraethylene glycol dimethyl ether (column 2, line 62 through column 3, lines 1 -3). 
With regard to Claim 3, Tamirisa et al. disclose a semi-solid electrolyte, including a polymerization product or a crosslinkable polymer, referred to as a polymeric complexing agent, of one or more of polyethylene oxide (PEO) (column 3, lines 4-12) and co-polymers of ethylene oxide with alkyl methacrylate monomers and more (See Claim 4). Tamirisa et al. do not specifically disclose wherein the crosslinkable polymer is at least one selected from polyoxyethylene glycol diacrylate and polyoxyethylene glycol dimethacrylate. 
Vallee et al. disclose a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol diacrylate (See Example 1) and a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol dimethacrylate (See Example 2). Before the effective filing date of the invention would have been obvious to one of ordinary skill in the art to use at least one from the group 
With regard to Claim 4, Tamirisa et al. disclose wherein an amount of the glycol ether is 15%-80% (column 4, lines 21-30), which meets the claimed limitation of about 10 parts to about 80 parts by weight with respect to 100 parts by weight of the crosslinkable polymer. 
With regard to Claim 5, Tamirisa et al. further disclose ion-conductive inorganic particles (column 3, lines 18-21). 
With regard to Claim 6, Tamirisa et al. disclose wherein the ion-conductive inorganic particles comprise at least one selected from the group consisting of silica, alumina, titanium montmorillonite, hectorite and zeolites (column 3, lines 18-21).
With regard to Claim 7, Tamirisa et al. disclose wherein the lithium salt is at least one selected from LiCIO4, LiBF4, LiAsF6, and a mixture thereof (column 3, lines 54-61).
With regard to Claim 8, Tamirisa et al. disclose wherein an amount of the lithium salt is 40-66% (see Claim 1), which meets the claimed limitation of about 5 mol% to about 80 mol% based on a total amount of the electrolyte.
With regard to Claim 9, Tamirisa et al. do not specifically disclose wherein the electrolyte has a porosity of about 10% or less. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an 
With regard to Claim 10, Tamirisa et al. disclose a semi-solid electrolyte, including wherein the semi-solid electrolyte comprises triethylene glycol dimethyl ether (column 2, line 62 through column 3, lines 1-3), a lithium salt (column 2, lines 54-61), and a polymerization product or a crosslinkable polymer, referred to as a polymeric complexing agent, of one or more of polyethylene oxide (PEO) (column 3, lines 4-12) and co-polymers of ethylene oxide with alkyl methacrylate monomers and more (See Claim 4). Tamirisa et al. do not specifically disclose a polymerization product of polyoxyalkylene glycol acrylate. 
Vallee et al. disclose a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol diacrylate (See Example 1) and a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol dimethacrylate (See Example 2). Before the effective filing date of the invention would have been obvious to one of ordinary skill in the art to use at least one from the group consisting of polyoxyethylene glycol diacrylate and polyoxyethylene glycol dimethacrylate as the crosslinkable polymer in the electrolyte of Tamirisa et al., because Vallee et al. teach that these materials provide high resistance to penetration (Examples 1 and 2) and enable crosslinking efficiency and produce a highly crosslinked network providing an increased mechanical cohesion to the film of electrolyte while preserving its good properties of adhesion toward the electrodes (column 2, lines 8-15). 

Vallee et al. disclose a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol diacrylate (See Example 1) and a polymer electrolyte film manufactured by dissolving a lithium salt in polyoxyethylene glycol dimethacrylate (See Example 2). Before the effective filing date of the invention would have been obvious to one of ordinary skill in the art to use at least one from the group consisting of polyoxyethylene glycol diacrylate and polyoxyethylene glycol dimethacrylate as the crosslinkable polymer in the electrolyte of Tamirisa et al., because Vallee et al. teach that these materials provide high resistance to penetration (Examples 1 and 2) and enable crosslinking efficiency and produce a highly crosslinked network providing an increased mechanical cohesion to the film of electrolyte while preserving its good properties of adhesion toward the electrodes (column 2, lines 8-15).
With regard to Claim 12, Tamirisa et al. disclose a lithium metal battery comprising: a lithium negative electrode comprising a lithium metal or a lithium metal alloy; a positive electrode; and the electrolyte noted above between the lithium negative electrode and the positive electrode (column 3, lines 31-61; See Claim 11).
.

Response to Arguments
10.	Applicant’s arguments, see pages 6-8, filed April 15, 2021, with respect to the rejection(s) of Claims 1, 2, 4-8 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Tamirisa et al. (US 9,911,984 B2), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tamirisa et al. (US 9,911,984 B2) in view of Vallee et al. (US 5,755,985).
	Applicant’s arguments are based on the Claims as they have been currently amended.  The amended claims have been addressed in paragraph 9 above.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725